917 So.2d 1013 (2006)
L.G., Father of O.G., a Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D05-1702.
District Court of Appeal of Florida, First District.
January 5, 2006.
L.G., pro se, Appellant.
Susan G. Miller-Jones of Department of Children and Family Services, Gainesville, for Appellee.
PER CURIAM.
The appellant challenges an order denying a motion for relief in connection with the termination of his parental rights. The ruling on that motion is rendered moot by the opinion in L.G. v. Department of Children and Families, case no. 1D04-2238. 917 So.2d 1015, 2006 WL 20436 (Fla. 1st DCA Jan. 5, 2006). However, in separate orders the trial court also required payment of certain fees, and directed that a lien be placed on the appellant's funds under section 57.085(5), Florida Statutes. Because the specified fees may not be charged in this type of proceeding, see section 39.0133, Florida Statutes, those orders are reversed.
KAHN, C.J., ALLEN and WEBSTER, JJ., concur.